Citation Nr: 0206649	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for dyspnea, claimed as 
secondary to service-connected sleep apnea.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

4.  Entitlement to an increased rating for service-connected 
sleep apnea, currently rated as 50 percent disabling. 

5.  Entitlement to an effective date prior to October 7, 
1996, for the assignment of a 50 percent rating for service-
connected sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by various Regional Offices (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at an RO in August 1995.


FINDINGS OF FACT

1.  Right ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
and right ankle disability is not otherwise related to such 
service; arthritis of the right ankle was not manifested 
during service or within one year of discharge from service.  

2.  Dyspnea was not manifested during the veteran's active 
duty service or for many years thereafter, and dyspnea is not 
otherwise related to such service.

3.  Dyspnea is not related to the veteran's service-connected 
sleep apnea.

4.  The veteran's service-connected PTSD is not productive of 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or a demonstrable inability to obtain or retain 
employment, nor is the veteran's PTSD productive of total 
occupational and social impairment.

5.  Service-connected sleep apnea is manifested by the need 
for regular use of a breathing assistance device, without 
medical evidence of chronic respiratory failure with carbon 
dioxide retention, cor pulmonale, or the need for a 
tracheostomy.  

6.  Prior to October 7, 1996, the veteran's service-connected 
sleep apnea was evaluated as analogous to bronchial asthma 
and the medical evidence did not demonstrate symptoms 
indicative of paroxysms of asthmatic type breathing, moderate 
dyspnea, marked dyspnea, or more than mild or minimal 
restrictive airway patterns on pulmonary functioning tests.

7.  A liberalizing regulation establishing rating criteria 
for sleep apnea became effective October 7, 1996.  


CONCLUSIONS OF LAW

1.  Right ankle disability was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the right ankle be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  

2.  Dyspnea was not incurred in or aggravated by the 
veteran's active duty service, nor is dyspnea proximately due 
to or the result of the veteran's service-connected sleep 
apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  The criteria for entitlement to a 70 percent evaluation 
(but no higher) for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001). 

4.  The criteria for entitlement to an evaluation in excess 
of 50 percent for service-connected sleep apnea have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2001).  

5.  The criteria for entitlement to an effective date prior 
to October 7, 1996, for assignment of a 50 percent evaluation 
for sleep apnea have not been met.  38 U.S.C.A. §§ 5110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 3.114, 3.400, 4.97, Diagnostic Code 
6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, private evaluation reports, numerous 
VA examination reports, and VA outpatient treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  In letters dated in March 2001 and December 2001, 
the RO informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement service connection, increased evaluations, and an 
earlier effective date.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in January 1970, the veteran's systems were 
clinically evaluated as normal, with the exception of mild 
bilateral pes planus.  VA clinical records dated in February 
1970 demonstrate moderate swelling and tenderness of the left 
Achilles tendon.  The veteran's left ankle was placed in a 
gel cast at that time.  Clinical records demonstrate the 
veteran removed the gel cast because it impaired circulation 
in his left leg.  A short leg walking cast was subsequently 
applied to the veteran's left ankle.  A March 1970 clinical 
entry demonstrates that the left straight leg walking cast 
was removed.  Separation examinations dated in March 1976 and 
July 1976 demonstrate the veteran's systems were clinically 
evaluated as normal, with the exception of identifying body 
marks, tattoos, and scars.  In his March 1976 report of 
medical history, it was noted that the veteran had had 
Achilles tendonitis during basic training.  In the July 1976 
report of medical history, it was noted that the veteran had 
had left Achilles tendonitis for three weeks during basic 
training.  

Private treatment records dated from 1956 to 1983 demonstrate 
the veteran fell into a manhole in December 1976, injuring 
his right ankle and back.  

Upon VA examination dated in October 1976, the veteran 
complained of tendonitis in his foot.  It was noted that the 
veteran developed tendonitis in the area of the left Achilles 
tendon in February 1970.  The veteran complained of pain in 
his left Achilles tendon since his discharge from service.  A 
relevant diagnosis of minimal residuals of tendonitis, left 
Achilles tendon, symptomatic only on prolonged marches, was 
noted.  

In a November 1976 rating action, the RO granted entitlement 
to service connection for residuals of tendonitis in the left 
Achilles tendon, evaluated as noncompensable, and a scar in 
the left lumbar area, evaluated as noncompensable.  

Upon VA general medical examination dated in November 1987, 
the veteran complained of left ankle tendonitis.  The veteran 
reported having tendonitis in both ankles during military 
service.  The examiner noted tenderness at the Achilles 
insertion at the posterior aspect of the left calcaneus.  A 
relevant diagnosis of chronic Achilles tendonitis of the left 
ankle was noted.  A November 1987 VA PTSD examination 
revealed a diagnosis of PTSD.  Judgment was noted as 
satisfactory and there was no evidence or history of 
hallucinations.  The veteran appeared to be of normal 
intellect.  The veteran reported experiencing hypervigilance, 
sleep difficulties, social withdrawal, and avoidance of 
activities that recalled traumatic events.  

Upon VA herbicide examination dated in May 1988, the veteran 
reported no complaints relevant to the right ankle.  

In an October 1988 rating action, the RO granted entitlement 
to service connection for PTSD, evaluated as 10 percent 
disabling.  

Relevant VA treatment records dated from 1988 to 1989 
demonstrate the veteran fell asleep during counseling 
sessions on numerous occasions.  Clinical records also note 
treatment for diabetes mellitus, PTSD, Achilles tendonitis, 
hypertension, right ankle edema, and sleep apnea.  An October 
1988 clinical record notes complaints of right ankle pain and 
swelling.  An assessment of ankle edema, questionable 
dependent edema, secondary to morbid obesity was noted.  An 
October 1989 VA discharge summary notes the veteran had 
degenerative joint disease of the ankles.  A relevant 
diagnosis of degenerative arthritis, secondary to overweight, 
was noted.  A July 1988 private psychiatric evaluation report 
demonstrates an impression of dysthymic disorder, secondary 
type, and PTSD.  The examiner noted that the veteran 
presented with mild, yet chronic, depression as well as PTSD.  

Upon VA PTSD examination dated in November 1989, the veteran 
complained of sleep difficulties, inability to trust others, 
nightmares, flashbacks, and fear of losing control.  It was 
noted that the veteran was currently married to his second 
wife, but a divorce was imminent.  Mental examination 
revealed the veteran was alert, oriented and cooperative, but 
morbidly obese.  His movement was dysphoric and he reported 
being constantly afraid of losing control and harming others.  
There was no evidence of any thought disorder and judgment 
was intact.  A diagnosis of chronic PTSD was noted and the 
veteran's psychosocial stressors were noted as severe.  The 
examiner noted the veteran desired to work, but was currently 
not employable.  A May 1990 addendum indicates that the 
veteran experienced hypervigilance in addition to his sleep 
difficulties and inability to trust others.  A November 1989 
social and industrial survey demonstrates the veteran 
reported little or no interest or enjoyment in any ongoing 
activity.  It was noted that the veteran seemed to be a very 
sad man with little hope for the future or in his ability to 
change his present situation.

VA outpatient treatment records dated in 1990 demonstrate 
diagnoses of sleep apnea and PTSD.  

An October 1990 private psychiatric evaluation indicates that 
the veteran presented in moderate to extreme depression and 
emotional pain.  It was noted the veteran was mourning the 
end of a relationship with an old friend.  It was noted the 
veteran experienced psychic numbing, sleep disturbance, 
nightmares, startle reaction, and hyperalertness.  Mental 
status examination revealed no bizarre ideation or looseness 
of associations.  The veteran's affect was flat and dead.  
The veteran cried during the interview over his desire to be 
loved and feelings of hopelessness.  Judgment appeared to be 
intact.  Diagnoses of PTSD, obstructive sleep apnea, and 
obesity were noted.  The examiner opined that the veteran's 
nervous condition and sleep disturbance condition seriously 
impaired his ability to establish and maintain effective 
relationships with people and produced a pronounced 
impairment in the veteran's ability to obtain or retain 
employment or be flexible in employment.  A November 1991 
statement from the same private physician indicates that 
there had been no change in the severity of the veteran's 
PTSD symptoms.  

An undated private treatment record demonstrates a diagnosis 
of severe obstructive sleep apnea.  

Upon VA PTSD examination dated in January 1993, it was noted 
that the veteran was unemployed.  He reported applying for 
20-30 jobs in the past year with no success.  The veteran 
reported experiencing startle response, paranoia, depression, 
social isolation, hypervigilance, sleep disturbances, and 
intrusive memories.  Mental status examination revealed the 
veteran was sullen and depressed with mild dishevelment of 
attire.  He maintained only occasional eye contact and 
appeared to be more animated when discussing his Vietnam 
experiences.  His mood was depressed and he exhibited a flat 
and blunted affect.  The veteran was not overtly hostile or 
threatening and there were no abnormal involuntary movements.  
There was no current evidence of psychotic thought processes.  
Insight and judgment were noted as limited and memory and 
concentration were grossly intact.  It was noted that the 
veteran's thoughts tended to ruminate about the past and he 
had a sense of hopelessness and helplessness about his 
future.  A diagnosis of chronic PTSD with secondary dysthymia 
was noted.  The examiner opined the veteran continued to 
exhibit moderately significant dysfunction in his 
relationships with people and was currently acutely depressed 
over the break-up of his most recent marriage.  It was noted 
that the veteran appeared to have significant difficulties 
trusting and relating emotionally to others as a result of 
his PTSD.  The examiner noted the veteran had been successful 
in obtaining an associate degree in building inspection 
through the vocational rehabilitation program, but had become 
demoralized over the past year in his inability to find a 
job.  

In a January 1991 rating action, the RO determined that a 30 
percent evaluation was warranted for the veteran's service-
connected PTSD.  

VA outpatient treatment records dated from 1992 to 1993 
demonstrate continued treatment for PTSD and sleep apnea.  A 
May 1992 clinical record indicates the veteran was taking 
Tylenol for left Achilles tendonitis.  The veteran again 
complained of left ankle tendonitis in September 1993.  It 
was noted that the veteran used a continuous positive airway 
pressure machine (CPAP) to treat his sleep apnea.  

In February 1994, the veteran sought entitlement to service 
connection for sleep apnea, claimed as secondary to service-
connected PTSD.  An April 1994 sleep apnea screening report 
indicates that the veteran's CPAP machine pressure was 
increased to 10 centimeters, and that such was sufficient to 
prevent reoccurrence of apnea/hypopnea and oxygen 
desaturation.  

Upon VA PTSD examination dated in January 1995, the veteran 
complained of sleep difficulties.  He reported using a CPAP 
since 1989.  It was noted that the veteran was single and had 
little or no contact with his children.  The examiner noted 
the veteran was sad with a reserved look.  He was quite 
distant and aloof at first, but became tearful at times and 
gradually volunteered more information.  The veteran's affect 
was described as serious, sober, and sad.  Memory and 
concentration were noted as good.  The veteran had a good 
fund of information, high intelligence, and modest insight.  
Judgment was noted as intact.  A diagnosis of chronic PTSD 
was noted with a Global Assessment of Functioning (GAF) score 
of 50.  The examiner noted the veteran had a lot of recurrent 
and intrusive distressing recollections of Vietnam and trauma 
there.  The examiner noted the veteran was able to manage his 
dreams if he isolated himself.  It was also noted that the 
veteran was bothered by flash photography because it reminded 
him of muzzle fire.  The veteran was also described as an 
extremely avoidant person with a lot of anger, difficulty 
concentrating and hypervigilance.  A January 1995 social 
survey indicates that the veteran's problems with 
relationships, isolation, and emotional closeness were 
probably the most significant.  It was also noted that the 
veteran had a significant amount of depression.  The veteran 
reported trying to control his temper by isolating himself.  
It was noted that he was currently working at Home Depot.  

Upon VA examination of the joints dated in January 1995, the 
veteran complained of chronic pain in both Achilles tendon 
areas and increased limitation of motion in both ankles.  
Objective examination revealed the left ankle was diffusely 
larger than the right ankle.  Relevant diagnoses of residuals 
of trauma to Achilles tendons, and bilateral Achilles 
tendonitis were noted.  A February 1995 radiological 
examination of the ankles revealed no bony or joint 
abnormality, but there was some soft tissue swelling.  An 
impression of essentially normal was noted.  

A January 1995 VA examination of the respiratory system 
indicates a diagnosis of sleep apnea.  It was noted as 
controlled with CPAP machine.  

In a March 1995 rating action, the RO granted entitlement to 
service connection for sleep apnea, evaluated as 
noncompensable, effective from February 4, 1994.  The RO also 
determined that a 50 percent evaluation was warranted for the 
veteran's service-connected PTSD.  

VA treatment records dated in 1995 demonstrate continued 
treatment for PTSD and sleep apnea.  

At his August 1995 RO hearing, the veteran testified that he 
had had combative relationships with his spouses and that he 
only spoke with his children occasionally.  The veteran 
testified to getting up between two and five times per night 
to check around the house.  He also reported having bad 
dreams and intrusive thoughts during the day.  The veteran 
stated that he was afraid to get angry, so he isolated 
himself.  He reported leaving parties because he was paranoid 
about flash photography.  

Upon VA examination of the joints dated in May 1996, it was 
noted the veteran had experienced chronic left Achilles 
tendonitis since his discharge from service.  The veteran 
complained of daily pain in the left ankle in the area of the 
Achilles tendon at the insertion.  The examination report 
notes no complaints relevant to the right ankle.  Diagnoses 
of chronic left Achilles tendonitis and patellofemoral pain 
syndrome with chondromalacia of the left patella were noted.  

In July 1996, the veteran sought entitlement to service 
connection for dyspnea as secondary to his service-connected 
sleep apnea.  

Upon VA examination of the bronchi dated in September 1996, 
the veteran reported dyspnea with one flight of stairs or any 
significant amount of walking.  He reported feeling rested 
three out of four days on waking.  It was noted that the 
veteran slept with a CPAP machine at 10 centimeters of water 
pressure.  The veteran denied any productive cough, history 
of tuberculosis, or other chronic pulmonary infection.  He 
also denied any chronic tobacco use.  Physical examination 
revealed redundant posterior pharyngeal tissues.  The lungs 
were clear to auscultation although breath sounds were 
distant due to the veteran's obesity.  The examiner opined 
that he did not feel that the veteran's sleep apnea was 
contributing to his daytime dyspnea.  The examiner opined 
that it was most likely that his morbid obesity and 
deconditioning were the chief causes of his dyspnea on 
exertion.  In an October 1996 addendum, the examiner noted 
that a chest x-ray was negative and pulmonary functioning 
tests showed a mild restrictive pattern, no doubt due to 
obesity.  

Relevant VA treatment records dated from 1996 to 1997 
demonstrate treatment for diabetes, hypertension, sleep 
apnea, and PTSD.  In March 1997, the veteran complained of 
being tired and depressed.  It was noted that he was working 
for Home Depot.  The veteran reported becoming irritable when 
he was around other people.  It was noted that there was no 
thought disorder.  

In a February 1997 rating action, the RO determined that a 50 
percent evaluation was warranted for the veteran's service-
connected sleep apnea.  The RO also denied entitlement to 
service connection for dyspnea.  

Upon VA PTSD examination dated in April 1997, it was noted 
the veteran was married and currently working at Home Depot.  
The veteran complained of feeling dead inside as well as 
sleep difficulties.  The veteran reported being irritable and 
feeling like a time bomb.  He reported having trouble 
controlling his impulses and feeling very tense and 
explosive.  The veteran reported having suicidal thoughts 
occasionally, but denied that he would act on them.  The 
examiner noted that the veteran swore a lot throughout the 
interview, and that he was very verbal with descriptive 
words.  The examiner noted the veteran was obviously of above 
average intelligence, but he displayed a matter-of-fact 
"don't care" attitude.  The veteran showed no breakdown in 
his thoughts and no real confusion.  A GAF score of 50 was 
assigned by the examiner.  The examiner noted that the 
veteran's spouse reported he was moody, withdrawn, and 
lacking in expression.  She stated the veteran got along 
poorly with others.  She reported that he "snapped people's 
head off" when he was wound up and frustrated.  The 
veteran's spouse reported that he showed no emotion, was 
forgetful, and very scattered.  The examiner opined that the 
veteran remained a very avoidant person and cut himself off 
from his wife and others.  It was noted the veteran was very 
angry and resentful of others and continued to have a lot of 
Vietnam intrusions, but fewer dreams.  It was noted the 
veteran had most of the arousal problems with PTSD by being 
angry, very security conscious, and startling.  

A May 1997 private psychological evaluation demonstrates that 
the veteran had experienced extreme difficulties at his job 
in dealing with customers, fellow workers, and supervisors.  
It was noted the veteran was seriously depressed with 
persistent hypervigilance, startle reaction, trouble 
concentrating, overreaction to people, anger, and job 
frustration.  It was also noted that the veteran experienced 
sleep disturbances.  The examiner noted the veteran 
experienced joint problems in his knees and ankles that were 
directly related to his weight gain.  The examiner opined 
that the veteran's PTSD created such symptomatology that the 
veteran was very inflexible in his ability to find work and 
maintain work, even when treated well.  The examiner further 
opined that the veteran's PTSD produced profound work 
impairment.  

A May 1997 VA social survey indicates that there did not 
appear to be any significant improvement in the veteran's 
symptomatology, rather there might be decompensation in 
employability and marketability.  It was noted the veteran 
continued to suffer a significant impact of his PTSD in the 
occupational area although there appeared to be some 
stability in his social arena with the relative success of 
his most recent marriage.  

Upon VA examination of the joints dated in September 1997, 
the veteran complained of pain and stiffness in his ankles 
and reported being diagnosed with bilateral Achilles 
tendonitis during service.  The ankle joints were remarkably 
symmetric in their loss of flexibility and pain.  Pain was 
noted on passive movement, but not active movement.  There 
were no signs of inflammation at either ankle.  Diagnoses of 
decreased ankle mobility and pain, which began during 
military service and appeared to cause the veteran mild 
discomfort in any activity requiring mobility, and bilateral 
ankle contracture secondary to chronic Achilles tendonitis 
were noted.  

Upon VA examination for eating disorders dated in November 
1998, the examiner noted that the veteran continued to be 
severely to totally disabled in occupational functioning.  
The examiner noted the veteran also continued to show 
impairment in social functioning evidenced by his tendencies 
to be short-tempered and socially unskilled in responding to 
others in a social environment.  Diagnoses of severe and 
disabling PTSD, chronic obesity with overeating secondary to 
PTSD, and depression were noted.  The examiner assigned a GAF 
score of 37.  

Relevant VA treatment records dated from 1998 to 1999 
demonstrate continued treatment for diabetes mellitus, 
hypertension, sleep apnea, and PTSD.  A December 1998 life 
insurance disability report indicates that the veteran was 
completely disabled with diagnoses of PTSD, major depression, 
obstructive sleep apnea, obesity, diabetes mellitus, 
hypertension, and arthritis.  

Upon VA examination of the joints dated in July 1999, the 
veteran complained of left heel pain over the Achilles 
tendon.  The veteran reported that his left Achilles was his 
primary area of discomfort and his right side was less than a 
quarter of the discomfort on the left.  Physical examination 
revealed the ankles showed no inflammation or tenderness with 
good range of motion.  The examiner noted there was no 
nodularity or tenderness in the Achilles, but on palpation of 
the distal Achilles bilaterally, the veteran reported there 
was a specific point of pain and discomfort.  A relevant 
impression of bilateral Achilles tendonitis was noted.  

Upon VA respiratory examination dated in July 1999, the 
examiner noted diagnoses of sleep apnea syndrome under 
chronic CPAP maintenance, morbid obesity, hypertension, and 
PTSD with associated daytime fatigue and sleep problems.  

Upon VA PTSD examination dated in July 1999, the veteran 
reported having a problem dealing with civilians and everyday 
life.  The veteran also reported that he still had sleep 
problems and hypervigilance.  It was noted the veteran also 
had pain in his left knee and left ankle.  Objectively, the 
examiner noted the veteran spoke clearly and was obviously a 
bright person.  The examiner noted there was no irrelevance 
to the veteran's speech, but he was very obsessed with the 
frustrations he had at work and in dealing with other people.  
The veteran complained of memory problems, but his dates, 
times, and situations were all sharp.  The examiner noted the 
veteran was obviously well able to handle his own hygiene and 
he was not suicidal or homicidal, although he did not care 
much about living.  It was noted that the veteran denied 
hallucinations.  A diagnosis of PTSD, chronic, improved with 
medication, but essentially stable, was noted.  The examiner 
assigned a GAF score of 45.  The examiner noted the veteran 
had a lot of obsessions about the war and that he was an 
avoidant person who could only be around veterans.  The 
examiner also noted the veteran experienced paranoia, 
hypervigilance, startle response, and arousal problems.  It 
was also noted that the veteran had no real friends or 
involvement with others.  

An August 1999 VA social survey indicates that the veteran's 
prognosis for employability was poor and the outlook for 
future employment was bleak.  It was noted the veteran had 
recently separated from his fourth wife.  It was also noted 
the veteran had no contact with his father or younger sister.  
The veteran's older sister contacted him once or twice a year 
and his children contacted him only a few times a year.  The 
veteran's PTSD symptoms were noted as including nightmares, 
night terrors, hypervigilance, startle response, and 
hyperawareness.  The social work representative opined that 
it appeared the veteran experienced extreme symptoms of PTSD 
and was obviously 100 percent disabled by his PTSD symptoms.  

In an August 1999 rating action, the RO granted entitlement 
to individual unemployability benefits.  

Pulmonary function testing dated in July 2000 revealed an 
impression of minimal obstructive airways disease.  A January 
2001 life insurance disability report indicates that the 
veteran was permanently and totally disabled based on the 
DSM-IV criteria due to his chronic PTSD with recurrent 
depressive disorder.  (See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition)).

Relevant VA treatment records dated in 2000 demonstrate 
continued treatment for PTSD, diabetes mellitus, 
hypertension, and depression.  A June 2000 clinical record 
indicates the veteran was living with his wife again and 
having less dysphoria/anger.  His insight and judgment were 
noted as intact and impulse control was noted as fair.  A GAF 
score of 60 was assigned.  

Upon VA PTSD examination dated in March 2001, the veteran 
described mild to moderate social interaction, primarily with 
military acquaintances and fellow Vietnam veterans.  It was 
noted the veteran was volunteering for a veterans service 
organization.  It was noted the veteran's spouse reported the 
veteran experienced emotional numbing, unhappiness, 
occasional angry outbursts, increased dependency, and lack of 
motivation at times.  Subjective complaints of increased 
arousal, hypervigilance, and exaggerated startle response 
were noted.  The veteran also reported great irritability and 
sleep difficulties.  The examiner noted the veteran 
demonstrated strong dependent and obsessive features of 
behavior.  The veteran's thoughts were organized, and he 
voiced being distrustful and ritualistic at times.  The 
veteran did not voice any suicidal or homicidal ideations and 
showed no objective signs of illusions or perceptual 
disturbances.  Diagnoses of PTSD and comorbidity with 
depression were noted.  The examiner assigned a GAF score of 
60.  The examiner opined that there was no evidence of any 
significant change in the veteran's status or any change of 
circumstances.  

I.  Service Connection Claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Right Ankle Disability

In regard to the veteran's claim of entitlement to service 
connection for a right ankle disability, the Board has 
reviewed the evidence of record and concludes that 
entitlement to service connection for a right ankle 
disability is not warranted.  The Board recognizes the 
veteran's contention that he suffered from bilateral Achilles 
tendonitis during military service.  However, that contention 
is not supported by the service medical records or the post-
service medical records.  The service medical records 
demonstrate treatment of left Achilles tendonitis, but are 
silent for any complaints, treatment, or diagnoses related to 
the right ankle or right Achilles tendonitis.  Furthermore, 
the veteran's systems were clinically evaluated as normal 
upon separation examinations dated in March and July 1976.  

The veteran's post-service medical records are silent for any 
complaints related to the right ankle until the late 1980's, 
almost ten years after the veteran's discharge from service.  
Upon VA examinations dated in October 1976, November 1987, 
and May 1988, the veteran complained of left Achilles tendon 
pain, but no complaints or findings relevant to the right 
ankle or right Achilles tendonitis were noted.  Complaints of 
right ankle pain and swelling were documented in October 1988 
clinical records, but it was noted as secondary to morbid 
obesity.  Likewise, degenerative joint disease of the ankles 
secondary to overweight was noted in an October 1989 
discharge summary.  There is no evidence that degenerative 
joint disease was manifested within one year of the veteran's 
discharge from service to permit service connection based on 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that more recent medical evidence 
demonstrates findings of bilateral Achilles tendonitis.  
However, there is no competent medical evidence associating 
the veteran's current right ankle disability with military 
service.  The Board is aware of the September 1997 VA joint 
examination report diagnosing decreased ankle mobility and 
pain beginning during military service and bilateral ankle 
contracture secondary to chronic Achilles tendonitis.  
However, that examination report indicates that the veteran 
reported a history of being diagnosed with bilateral Achilles 
tendonitis during service and does not demonstrate that the 
examiner reviewed the claims folder or service medical 
records prior to completion of the examination report.  An 
opinion based solely upon information provided by the 
veteran, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
medical history provided by the veteran to the examiner is 
inconsistent with the service medical records and post-
service medical records, which are silent for any findings 
relevant to the right ankle during service or until 1988, 
more than ten years after the veteran's discharge from 
service.  Therefore, the Board does not find the September 
1997 VA examination report to be credible.  The veteran has 
been afforded at least three additional VA joint 
examinations, dated in January 1995, May 1996, and July 1999, 
none of which found any causal connection between a current 
right ankle disability and military service.  

Accordingly, because the competent evidence demonstrates that 
the veteran's current right ankle disability was not 
manifested during service or for many years thereafter and is 
not otherwise related to military service, entitlement to 
service connection for a right ankle disability is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for a right ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. at 53.  

The Board notes that a remand of this matter for a VA medical 
opinion is not warranted as the record demonstrates that the 
veteran has been afforded at least four VA examinations of 
the joints since 1995.  

Dyspnea

There is no evidence that disability manifested by dyspnea 
was present during service or for a number of years 
thereafter, and the veteran does not contend otherwise.  
Instead, the veteran maintains that service connection is 
warranted for dyspnea as secondary to his service-connected 
sleep apnea. 

A September 1996 VA examination report of the bronchi 
demonstrates that the veteran complained of dyspnea with one 
flight of stairs or any significant amount of walking.  He 
also reported feeling rested three out of four days on 
waking.  The examiner noted that physical examination 
revealed redundant posterior pharyngeal tissue, but the lungs 
were clear to auscultation.  The examiner opined that it was 
most likely that the veteran's morbid obesity and 
deconditioning were the chief causes of his dyspnea on 
exertion.  Following pulmonary function testing, the examiner 
provided an addendum noting that the test showed a mild 
restrictive pattern, no doubt due to obesity.  A pulmonary 
function test completed in July 2000 also showed minimal 
obstructive airways disease.  There is no other medical 
evidence of record demonstrating a causal connection between 
the veteran's dyspnea and his service-connected sleep apnea 
or any incident of military service.  Furthermore, the 
veteran has not presented or identified any evidence relating 
his dyspnea to his sleep apnea other than his testimony that 
he personally believed there was a relationship.  The Board 
notes that although the veteran can attest to his own memory 
of symptoms, as a layperson he is not competent to offer 
medical opinions regarding etiology or whether his symptoms 
constituted a disability within the meaning of the relevant 
regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Thus, as the medical evidence demonstrates that the veteran's 
dyspnea is most likely related to his morbid obesity and 
deconditioning, and not the service-connected sleep apnea or 
any incident of military service, the Board concludes that 
service connection for dyspnea is not warranted.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is in applicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for dyspnea.  Gilbert v. Derwinski, 1 Vet. 
App. at 53.  

The Board notes that a remand for a VA examination or medical 
opinion is not warranted as the veteran as previously been 
afforded a VA examination and no etiological link between 
dyspnea and sleep apnea or military service was found.  

II.  Increased Rating Claims.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994)..

PTSD

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  During the 
course of this appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's increased rating claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the rating criteria for evaluation of mental disorders 
in effect prior to November 7, 1996, a 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  The Court has held that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

Under the criteria for rating mental disorders effective 
November 7, 1996, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere  with routine activities; 
speech that is intermittently  illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  

After reviewing the evidence in light of both the old and new 
criteria, the Board concludes that the rating criteria 
effective prior to November 7, 1996, are more favorable to 
the veteran and that a 70 percent evaluation is warranted for 
the veteran's service-connected PTSD under those criteria.  
The objective medical evidence of record demonstrates that 
the medical examiners, both VA and private, have consistently 
described the veteran's symptomatology as seriously and 
severely impairing his social and occupational functioning.  
The veteran's PTSD symptomatology includes hypervigilance, 
paranoia, social isolation, startle response, hyperawareness, 
nightmares, lack of motivation, angry outbursts, emotional 
numbing, and night terrors.  The Board concludes that this 
symptomatology is indicative of a 70 percent evaluation under 
the criteria effective prior to November 7, 1996, as it 
demonstrates severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The Board notes that a GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  The Board concludes 
that a 70 percent evaluation is consistent with the GAF 
scores assigned by examiners, which vary from 45 to 60 during 
the period of this appeal but are predominately in the 45 to 
50 range.

The Board notes that the objective medical evidence does not 
demonstrate virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The evidence 
demonstrates that the veteran volunteers for a local veterans 
service organization on a regular basis, lives with his wife, 
and has at least some interaction with his family and 
children, although it is minimal.  

It is clear that the criteria for entitlement to an 
evaluation in excess of 70 percent under either the old or 
the new criteria have not been met.  While the veteran has 
been entitled to a total disability rating based on 
individual unemployability effective from May 1997, that 
award took into consideration all of the veteran's service-
connected disabilities.  The Board recognizes that certain 
medical reports over the past several years have noted severe 
occupational impairment due to the PTSD alone.  However, 
other reports show some improvement as demonstrated by an 
increase in reported GAF scores as well as reported 
symptomatology.  It appears that the PTSD symptoms have 
fluctuated over the past several years, but the overall 
evidence does not show the veteran to be virtually isolated 
in the community, bordering on gross repudiation of reality, 
or demonstrable unable to obtain or retina employment solely 
due to his PTSD.  Moreover, the preponderance of the evidence 
is against a finding that the PTSD results in total 
occupational and social impairment due to the various 
symptoms listed for a 100 percent rating under the new rating 
criteria.  

Sleep Apnea

The veteran's service-connected sleep apnea is currently 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6847, which provides that a 50 
percent evaluation is warranted for sleep apnea syndromes 
(obstructive, central, mixed), requiring the use of breathing 
assistance device such as continuous airway pressure (CPAP) 
machine.  A 100 percent rating is warranted for symptoms of 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or; requires tracheostomy.  

The medical evidence of record clearly demonstrates that the 
veteran requires the continuous use of a CPAP machine to 
control his sleep apnea.  However, although the medical 
evidence demonstrates that the veteran continues to 
experience some apnea while using the CPAP machine, there is 
no medical evidence indicating chronic respiratory failure 
with carbon dioxide retention, cor pulmonale, or the need for 
a tracheostomy.  An April 1994 sleep apnea screening report 
indicates that the use of a CPAP machine set at ten 
centimeters of pressure was sufficient to prevent recurrence 
of apnea/hypopnea and oxygen desaturation.  That evidence is 
consistent with the January 1995 VA examination, which noted 
that the veteran's sleep apnea was controlled with the CPAP 
machine, and the July 1999 VA examination report, which also 
noted that the veteran's sleep apnea syndrome was under 
chronic CPAP maintenance.  In the absence of medical evidence 
of chronic respiratory failure with carbon dioxide retention, 
cor pulmonale, or the need for a tracheostomy, the Board is 
compelled to conclude that the criteria for an evaluation in 
excess of 50 percent for service-connected sleep apnea have 
not been met.  

III.  Earlier Effective Date Claim.

Generally, the applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  In cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

However, where pension, compensation, or dependency or 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such an award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Likewise, the 
VA Office of General Counsel has held that if the revised 
version of the law or regulation is more favorable, the 
retroactive reach of that law or regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000.  

In the present case, the veteran's obstructive sleep apnea 
was initially evaluated as analogous to 38 C.F.R. § 4.97, 
Diagnostic Code 6602, which contemplates bronchial asthma, 
because obstructive sleep apnea was not contemplated by the 
rating criteria.  Effective October 7, 1996, the rating 
criteria were revised to include Diagnostic Code 6847, which 
contemplates sleep apnea syndromes (obstructive, central, 
mixed).  See 61 Fed. Reg. 46720 (September 5, 1996).  In a 
February 1997 rating action, the RO re-evaluated the 
veteran's service-connected sleep apnea under the revised 
regulation and assigned a 50 percent evaluation pursuant to 
Diagnostic Code 6847, effective from October 7, 1996.  

The Board notes that prior to October 7, 1996, the criteria 
for evaluating bronchial asthma provided for a 10 percent 
evaluation for bronchial asthma; mild paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Moderate bronchial asthma; asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks 
warrants a 30 percent evaluation.  A 60 percent evaluation is 
warranted for severe bronchial asthma; frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).  The criteria 
contemplating bronchial asthma were revised effective October 
7, 1996 and as of that date provide that a 10 percent 
evaluation is warranted for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent disability evaluation is warranted for FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  For FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability evaluation is 
warranted.  A 100 percent disability evaluation is warranted 
for FEV-1 less than 40 percent of predicted value, or the 
ratio of FEV-1FCV of less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board has reviewed the record as well as the applicable 
criteria for evaluation of bronchial asthma and concludes 
that although the veteran complained of dyspnea on exertion, 
the medical evidence of record does not demonstrate that a 
compensable evaluation was warranted under either the old or 
the revised criteria for evaluation of bronchial asthma.  The 
medical evidence demonstrates no more than mild to minimal 
restrictive airway patterns on pulmonary function tests dated 
in October 1996 and July 2000.  The medical evidence does not 
demonstrate symptoms indicative of paroxysms of asthmatic 
type breathing, moderate dyspnea, or marked dyspnea.  Thus, 
the veteran does not meet the criteria for a compensable 
evaluation under Diagnostic Code 6602. 

The Board recognizes that the veteran's current sleep apnea 
symptomatology requiring the continuous use of a CPAP machine 
was present prior to October 7, 1996 and is not unsympathetic 
to his position.  However, the Board is bound by the law, 
which provides that an effective date of an increase in 
compensation awarded pursuant to a liberalizing regulation 
cannot be earlier than the effective date of the act or 
administrative issue.  In the present case, the veteran was 
assigned a 50 percent evaluation for his service-connected 
sleep apnea as a result of a liberalizing regulation that 
became effective October 7, 1996.  Thus, under the law, the 
effective date of that increase cannot be earlier than 
October 7, 1996.  Accordingly, the RO properly assigned an 
effective date of October 7, 1996, and entitlement to an 
earlier effective date is not warranted.  


ORDER

Entitlement to a 70 percent rating for the veteran's service-
connected PTSD is warranted.  To this extent, the appeal is 
granted subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to service connection for right ankle disability 
is not warranted.  Entitlement to service connection for 
dyspnea is not warranted.  Entitlement to disability rating 
in excess of 50 percent for sleep apnea is not warranted.  
Entitlement to an effective date prior to October 7, 1996, 
for the assignment of a 50 percent evaluation for sleep apnea 
is not warranted.  To this extent, the appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

